329 S.W.3d 408 (2011)
Mark William PALUCZAK and Stephanie Elizabeth Paluczak, Respondents,
v.
Justin Michael SHEPPARD, Appellant.
No. ED 94512.
Missouri Court of Appeals, Eastern District, Division One.
January 11, 2011.
David Porta, St. Louis, MO, for Appellant.
Brian K. McBrearty, Clayton, MO, for Respondent.
Before ROY L. RICHTER, C.J., KATHIANNE KNAUP CRANE, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Justin Sheppard ("Sheppard") appeals the trial court's decision denying him attorney's *409 fees in a suit by his ex-wife, Stephanie Paluczak, and her husband, Mark Paluczak ("the Paluczaks") to terminate Sheppard's parental rights and adopt Sheppard's daughter ("Daughter"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).